I concur in the judgment, for the reason that the plaintiff's petition as amended does not allege that she did not know the provisions contained in the draft and receipt at the time of the filing of the action. While she alleges that she could not and did not read the receipt, it will not be inferred as against a demurrer that she could not and did not read the draft or have it read to her. If the allegations had shown that the plaintiff did not know the nature of the releases she signed until they were pleaded by the defendant, and had alleged good reasons why she did not, I do not think that a tender before the action was filed would be required, but that a tender as soon as she knew of such papers would be sufficient. The petition does not show when the draft was cashed, and that alone would not authorize a conclusion that she discovered a fraud before the draft was paid. The rule is that tender usually must be made before an action is filed. To bring herself within the exception, the plaintiff must allege that she was ignorant of the fraud at the time she filed the action. This she does not do. *Page 765